        Case 6:20-cv-00171-ADA Document 60 Filed 04/21/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                                WACO
                                WACO DIVISION


AMERICAN GNC CORPORATION                    §
                                            §      CIVIL NO:
vs.                                         §      WA:20-CV-00171-ADA
                                            §
ONEPLUS TECHNOLOGY (SHENZHEN)               §
CO., LTD., STMICROELECTRONICS NV,
STMICROELECTRONICS S.R.L.


              ORDER RESETTING MARKMAN HEARING


     IT IS HEREBY ORDERED that the above entitled and numbered case is reset
                                                                        reset for
MARKMAN HEARING by zoom
                     zoom on Thursday, May 13, 2021 at 09:30 AM.

       IT                      21st day of April, 2021.




                                            Alan D Albright
                                            UNITED STATES DISTRICT JUDGE
